          Case 1:19-cv-01672-DAD-SAB Document 63 Filed 08/12/20 Page 1 of 3


 1

 2

 3

 4

 5
                        UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8   ATAIN SPECIALITY INSURANCE                      Case No. 1:19-cv-01672-DAD-SAB
     COMPANY,
 9                                                   ORDER DIRECTING CLERK OF THE
                   Plaintiff,                        COURT TO TERMINATE DEFENDANTS
10                                                   KAREN M. KING, DAMIAN LUTZ, ADAN
            v.                                       CRUZ SANTOS, MARICELA SOLORIO
11                                                   HEREDIA, CONRAD S MARIS, ANH M.
     LORENZO MARQUEZ, et al.,                        MARIS, PAUL MONTEMURRO, MARIA
12                                                   GUADALUPE OCHOA, BRANDON
                   Defendants.                       RAMOS ESTRADA, HERIBERTO RAMOS
13                                                   ESTRADA, LARRY EDWARD
                                                     RODRIGUEZ JR., AGNES A. RODRIGUEZ,
14                                                   BRYCE G. ROSE, LESLEY C. ROSE,
                                                     MARIA T. GUTIERREZ, JOSE L.
15                                                   GUTIERREZ, FRANCISCO J. GONZALEZ,
                                                     MARIA GUADALUPE GONZALES,
16                                                   ARTURO ROCHA JR., GABRIEL
                                                     SANCHEZ, MARIA PERLA-HERNANDEZ
17                                                   GUILLEN, RAYMUNDO MENDEZ,
                                                     DOMINGO OSCAR GABRIEL,
18                                                   GUADALUPE YADHIRA VILLEGAS
                                                     CRUZ, CIRILO MOLINA, AND MARIA
19                                                   ISABEL MOLINA FROM THIS ACTION

20                                                   (ECF No. 62)

21

22         Atain Specialty Insurance Company (“Plaintiff”) filed this action seeking declaratory

23 relief pursuant to 28 U.S.C. § 1332 against Lorenzo Marquez, Karen M. King, Damian Lutz,

24 Adan Cruz Santos, Maricela Solorio Heredia, Conrad S Maris, Anh M. Maris, Paul Montemurro,

25 Maria Guadalupe Ochoa, Brandon Ramos Estrada, Heriberto Ramos Estrada, Larry Edward

26 Rodriguez Jr., Agnes A. Rodriguez, Bryce G. Rose, Lesley C. Rose, Maria T. Gutierrez, Jose L.
27 Gutierrez, Francisco J. Gonzalez, Maria Guadalupe Gonzales, Arturo Rocha Jr., Gabriel

28 Sanchez, Maria Perla-Hernandez Guillen, Raymundo Mendez, Domingo Oscar Gabriel,


                                                 1
           Case 1:19-cv-01672-DAD-SAB Document 63 Filed 08/12/20 Page 2 of 3


 1 Guadalupe Yadhira Villegas Cruz, Cirilo Molina, and Maria Isabel Molina.

 2          On January 24, 2020, a proof of service was returned for Lorenzo Marquez showing he

 3 had been personally served on December 5, 2019. (ECF No. 12.) On January 28, 2020; January

 4 29, 2020; and February 18, 2020, proofs of service were returned for Karen M. King, Damian

 5 Lutz, Conrad S Maris, Anh M. Maris, Paul Montemurro, Maria Guadalupe Ochoa, Larry Edward

 6 Rodriguez Jr., Agnes A. Rodriguez, Bryce G. Rose, Lesley C. Rose, Maria T. Gutierrez, Jose L.

 7 Gutierrez, Francisco J. Gonzalez, Maria Guadalupe Gonzales, Raymundo Mendez, Cirilo

 8 Molina, and Maria Isabel Molina. The proofs of service show that these individuals were served

 9 on January 25, 2020. (ECF Nos. 13, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31.)

10          Defendant Marquez filed a motion to dismiss on April 20, 2020, that is pending before

11 District Judge Dale A. Drozd. (ECF No. 43.) On June 10, 2020, an order issued granting

12 Plaintiff additional time to dismiss certain defendants or request entry of default. (ECF Nos. 55,

13 56.) Plaintiff was granted an extension of time to dismiss certain defendants or request entry of

14 default on July 14, 2020.      (ECF Nos. 58-60, 61.)      On August 18, 2020, Plaintiff filed a

15 stipulation of dismissal of Defendants Karen M. King, Damian Lutz, Adan Cruz Santos,

16 Maricela Solorio Heredia, Conrad S Maris, Anh M. Maris, Paul Montemurro, Maria Guadalupe

17 Ochoa, Brandon Ramos Estrada, Heriberto Ramos Estrada, Larry Edward Rodriguez Jr., Agnes

18 A. Rodriguez, Bryce G. Rose, Lesley C. Rose, Maria T. Gutierrez, Jose L. Gutierrez, Francisco J.

19 Gonzalez, Maria Guadalupe Gonzales, Arturo Rocha Jr., Gabriel Sanchez, Maria Perla-
20 Hernandez Guillen, Raymundo Mendez, Domingo Oscar Gabriel, Guadalupe Yadhira Villegas

21 Cruz, Cirilo Molina, and Maria Isabel Molina from this action with prejudice.

22          Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all

23 of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d

24 688, 692 (9th Cir. 1997).       Here, Plaintiff has filed a stipulation for dismissal of certain

25 defendants. (ECF No. 62.) Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a

26 “plaintiff may dismiss an action without a court order by filing a stipulation of dismissal signed
27 by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Here, Defendant Marquez

28 has appeared in this action by filing a motion to dismiss and did not sign the stipulation.


                                                    2
            Case 1:19-cv-01672-DAD-SAB Document 63 Filed 08/12/20 Page 3 of 3


 1 Therefore, Plaintiff’s request for dismissal does not comply with Rule 41(a)(1)(A)(ii).

 2          Under Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

 3 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

 4 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 5 (quoting Wilson, 111 F.3d at 692). Here, no answer or motion for summary judgment has been

 6 filed in the action. The Court shall construe the notice as a request to dismiss certain defendants

 7 under Rule 41(a)(1)(A)(i).

 8          “The plaintiff may dismiss either some or all of the defendants—or some or all of his

 9 claims—through a Rule 41(a)(1) notice.” Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995)

10 (citing Pedrina v. Chun, 987 F.2d 608, 609 (9th Cir. 1993)); but see Hells Canyon Pres. Council

11 v. U.S. Forest Serv., 403 F.3d 683, 687 (9th Cir. 2005) (The Ninth Circuit has “only extended the

12 rule to allow the dismissal of all claims against one defendant, so that a defendant may be

13 dismissed from the entire action.”). “Filing a notice of voluntary dismissal with the court

14 automatically terminates the action as to the defendants who are the subjects of the notice.”

15 Concha, 62 F.3d at 1506.

16          Accordingly, the Clerk of the Court is HEREBY DIRECTED to terminate Defendants

17 Karen M. King, Damian Lutz, Adan Cruz Santos, Maricela Solorio Heredia, Conrad S Maris,

18 Anh M. Maris, Paul Montemurro, Maria Guadalupe Ochoa, Brandon Ramos Estrada, Heriberto

19 Ramos Estrada, Larry Edward Rodriguez Jr., Agnes A. Rodriguez, Bryce G. Rose, Lesley C.
20 Rose, Maria T. Gutierrez, Jose L. Gutierrez, Francisco J. Gonzalez, Maria Guadalupe Gonzales,

21 Arturo Rocha Jr., Gabriel Sanchez, Maria Perla-Hernandez Guillen, Raymundo Mendez,

22 Domingo Oscar Gabriel, Guadalupe Yadhira Villegas Cruz, Cirilo Molina, and Maria Isabel

23 Molina from this action.

24
     IT IS SO ORDERED.
25

26 Dated:     August 12, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    3
